 



Exhibit 10.8.1

EMPLOYEE INCENTIVE STOCK OPTION GRANT

     INCENTIVE STOCK OPTION GRANT, dated as of the                      day of
                    , by and between Redwood Trust, Inc., a Maryland corporation
(the “Company”), and                     , an employee of the Company (the
“Optionee”).

Pursuant to the 2002 Redwood Trust, Inc. Incentive Stock Plan (the “Plan”), the
Compensation Committee (the “Committee”) has determined that the Optionee is to
be granted an Incentive Stock Option (the “Option”) to purchase shares of the
Company’s common stock, on the terms and conditions set forth herein, and the
Company hereby grants such Option. It is intended that the Option constitute an
“Incentive Stock Option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). Any capitalized terms not defined
herein shall have the meaning set forth in the Plan.



1)   Number of Shares and Option Price. This Option Grant entitles the Optionee
to purchase                      (     ) shares of the Company’s common stock,
par value $0.01 per share (the “Option Shares”), at a price (the “Option Price”)
of                      and 00/100 ($     ) per share, which is not less that
the Fair Market Value of the Option Shares as of the date hereof, as determined
by the Committee.   2)   DER’s This Option Grant also entitles the Optionee to
receive Dividend Equivalent Rights in the form of “Current-Pay DERs” as defined
in the Plan (“DERs”) in an amount equal to the value of any common stock
dividend declared and paid on the unexercised number of Option Shares subject to
the Option granted above, subject to the limitations specified below. All such
DER’s are intended to qualify as performance based compensation, having as a
performance objective and condition the requirement that the Company have
sufficient earnings to declare and pay dividends during the period while such
DER’s accrue.

 



--------------------------------------------------------------------------------



 



  a)   Payment of DERs will commence with common stock dividends with a record
date on or after                      1, 20      and will cease for common stock
dividends with a record date on or after                      1, 20     .    
b)   The Current-Pay DERs will be paid in the form of cash or any other type of
distribution as set forth in Section 5(8) of the Plan on the payable date of the
respective dividend.     c)   The Optionee will not receive DERs for a dividend
declared with respect to Option Shares for which the related Option has been
exercised or terminated as of the record date of that dividend. The Optionee
will not receive DERs for a dividend declared with respect to Option Shares if
the Optionee is not an employee on the record date of that dividend, provided,
however, that the Optionee will receive DER payments in the event of termination
of employment to the extent provided in Sections 7, 8, and 9 hereof.     d)  
DER’s will not be paid with respect to options that have been granted pursuant
to the exercise of a Reload Option (as defined below)     e)   DER payments and
Option grants are not considered compensation for purposes of determination of
severance or termination. This provision is subject to any provisions relative
to this issue in any employment agreement between the Company and the Optionee
in effect at the time of this grant (as it may be amended or replaced from time
to time).



3)   Period of Option. The term of the Option and of this Option Grant shall
commence on the date hereof (the “Date of Grant”) and, unless the Option is
previously terminated pursuant to this Option Grant, shall terminate upon the
expiration of ten years from the Date of Grant. Upon termination of the Option,
all rights of the Optionee hereunder shall cease except the right to receive
DERs the Optionee is otherwise entitled to receive for dividends with a record
date that was previous to the termination event.   4)   Conditions of Exercise.

 



--------------------------------------------------------------------------------



 



  a)   Subject to the provisions of paragraph (b) of this Section 4, the Option
shall become exercisable as follows:



  i)   25% of the Option Shares (rounded down to the nearest whole number of
shares) on                     ;     ii)   An additional 6.25% of the Option
Shares (rounded down to the nearest whole number of shares) on
                    ;     iii)   An additional 6.25% of the Option Shares
(rounded down to the nearest whole number of shares) on                     ;  
  iv)   An additional 6.25% of the Option Shares (rounded down to the nearest
whole number of shares) on                     ;     v)   An additional 6.25% of
the Option Shares (rounded down to the nearest whole number of shares) on
                    ;     vi)   An additional 6.25% of the Option Shares
(rounded down to the nearest whole number of shares) on                     ;  
  vii)   An additional 6.25% of the Option Shares (rounded down to the nearest
whole number of shares) on                     ;     viii)   An additional 6.25%
of the Option Shares (rounded down to the nearest whole number of shares) on
                    ;     ix)   An additional 6.25% of the Option Shares
(rounded down to the nearest whole number of shares) on                     ;  
  x)   An additional 6.25% of the Option Shares (rounded down to the nearest
whole number of shares) on                     ;     xi)   An additional 6.25%
of the Option Shares (rounded down to the nearest whole number of shares) on
                    ;     xii)   An additional 6.25% of the Option Shares
(rounded down to the nearest whole number of shares) on                     ;  
  xiii)   The balance of the Option Shares on                     .



  b)   The right of the Optionee to purchase Option Shares that have become
exercisable under clause (a) above may be exercised, in whole or in part, at any
time or from time to time up to ten (10) years from the Date of Grant, but only

 



--------------------------------------------------------------------------------



 



      during the period in which such Option remains otherwise exercisable as
herein provided.



5)   Limits on Transferability of Option.



  a)   The Option and this Option Grant shall not be transferable otherwise than
by will or by the laws of descent and distribution or pursuant to a “qualified
domestic relations order,” as defined in the Employee Retirement Income Security
Act of 1974; and the Option may be exercised, during the lifetime of the
Optionee, only by the Optionee or in accordance with the terms of a qualified
domestic relations order.



6)   Exercise of Option. Options that have become exercisable may be exercised
in whole or in part at any time during the period herein specified by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the purchase price in cash or its
equivalent as determined by the Committee. As determined by the Committee, in
its sole discretion, payment in whole or in part may also be made in the form of
unrestricted Stock already owned by the Optionee, based in each case, on the
Fair Market Value of the Stock on the date the Option is exercised. Any payment
in the form of stock already owned by the Optionee may be effected by use of an
Acknowledgement and Attestation Form approved by the Committee.       To the
extent the Optionee exercises the Option or Reload Option (as defined below)
granted hereunder, by delivering (or attesting to ownership of) shares of
unrestricted common stock instead of paying cash, or pays tax withholding by
delivering shares of unrestricted common stock, or having shares withheld from
exercise, then, if the Optionee’s relationship as an employee has not
terminated, the Optionee shall automatically receive on the date of such
exercise a new Option (a “Reload Option”) to purchase additional shares of stock
equal to the number of shares so delivered or attested to, or (at the sole
discretion of the Committee) withheld by, the Company. The Reload Option shall
have a strike price equal to the Fair Market Value per share

 



--------------------------------------------------------------------------------



 



    of common stock on the date the Reload Option is granted, shall expire the
same date as the expiration date of the Option so exercised, be fully vested and
exercisable, have no DERs and otherwise shall be subject to the same terms and
conditions as set forth herein. Furthermore, such Reload Options shall not
constitute an “Incentive Stock Option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).       All deliveries and
distributions under this Option Grant are subject to withholding of all
applicable taxes. At the election of the Optionee, but subject to the sole
discretion of the Committee and such rules and limitations as may be established
by the Committee from time to time, such withholding obligations may be
satisfied through the surrender of shares of common stock which the Optionee
already owns, or to which the Optionee is otherwise receiving shares of common
stock upon exercise under the Plan.       The Optionee may be able to defer
payment of taxes on income realized in connection with the exercise of these
options by participating in the Company’s Deferred Compensation Plan, subject to
the eligibility requirements and other rules and procedures of the Deferred
Compensation Plan in place at that time.   7)   Termination by Death. If the
Optionee’s relationship as an employee with the Company terminates by reason of
death, the Option becomes immediately fully vested and exercisable. DER’s will
continue to be paid on unexercised shares with respect to dividend record dates
occurring during the remaining exercise period as noted below. After termination
by death, the Option may be exercised for (a) a period of twelve (12) months
after the date of death or (b) if longer, the last record date for which DER’s
are receivable under the terms of this Option Grant, plus thirty (30) days,
(provided, however, that an exercise after three months of retirement will cease
qualification as an Incentive Stock Option) but in no case beyond the stated
term of this Option Grant. The Optionee is not eligible to receive Reload
Options following the Optionee’s death.

 



--------------------------------------------------------------------------------



 



8)   Termination by Reason of Disability. If the Optionee’s relationship as an
employee with the Company terminates by reason of disability, the Option becomes
immediately fully vested and exercisable. DER’s will continue to be paid on
unexercised shares with respect to dividend record dates occurring during the
remaining exercise period as noted below. After termination by disability the
Option may be exercised for (a) a period of twelve (12) months from the date of
termination by reason of disability or (b) if longer, the last record date for
which DER’s are receivable under the terms of this Option Grant, plus thirty
(30) days (provided, however, that an exercise after three months of retirement
will cease qualification as an Incentive Stock Option), but in no case beyond
the stated term of this Option Grant; provided, however, that if the Optionee
dies prior to the end of the exercise period following termination by
disability, such Option may thereafter be exercised until the earlier to occur
of (a) a period of twelve (12) months from the date of death or (b) if longer,
the last record date for which DER’s are receivable under the terms of this
Option Grant, plus thirty (30) days but in no case beyond the stated term of
this Option Grant. The Optionee is not eligible to receive Reload Options
following the Optionee’s disability.   9)   Other Termination.



  a)   Upon termination by retirement (as defined by the Committee), the Option
shall remain outstanding and continue to vest and become exercisable pursuant to
Section 4, until the later to occur of (i) thirty (30) days after the last
dividend record date for which DER’s are receivable under the terms of this
Option Grant, or (ii) the earlier to occur of (a) thirty six (36) months from
the date of retirement or (b) the expiration of the stated term of the Option
(provided, however, that an exercise after three months of retirement will cease
qualification as an Incentive Stock Option). Following termination by
retirement, DER’s will continue to be paid under the provisions of this Option
Grant with respect to dividend record dates occurring during the remaining
exercise period, as noted herein. The Optionee is not eligible to receive Reload
Options following the Optionee’s retirement.     b)   If the Optionee’s
relations as an employee with the Company terminates for any reason other than
death, disability, or retirement, the Option may be exercised, but

 



--------------------------------------------------------------------------------



 



      only to the extent vested and exercisable at the time of such termination,
until the earlier to occur of (a) three (3) months from the date of such
termination or (b) the expiration of the stated term of the Option. The Optionee
is not eligible to receive DER’s for record dates subsequent to the date of such
termination. The Optionee is not eligible to receive Reload Options following
such termination.     c)   This provision is in effect only for an employee of
the Company for which there is in effect an employment agreement (such
employment agreement as it may be amended or replaced from time to time, the
“Employment Agreement”) between the Optionee and the Company at the date of
grant. Upon termination of the Optionee’s employment either by the Company other
than for Cause (as such term is defined in the Employment Agreement) or by the
Optionee for Good Reason (as such term is defined in the Employment Agreement),
the Option becomes vested and exercisable and DER’s will be paid to the Optionee
pursuant to the Employment Agreement as provided therein. If not specifically
provided in the Employment Agreement, DER’s will be paid pursuant to the
provision of this Grant. If the Optionee’s relationship as an employee with the
Company terminates because of termination by the Company for Cause (as such term
is defined in the Employment Agreement) or because the Optionee voluntarily
terminates employment for other than Good Reason (as such term is defined in the
Employment Agreement), the Option may be exercised, but only to the extent
vested and exercisable at the time of such termination, until the earlier to
occur of (a) three (3) months from the date of such termination, (b) the
expiration of the term of the Option, or (c) as otherwise provided in the
Employment Agreement. The Optionee will not be eligible to receive DER’s or
Reload Options following such a termination.



10)   At-Will Employment. This Option Grant is not an employment contract and
nothing in this Option Grant shall be deemed to create in any way whatsoever any
obligation on your part to continue in the employ of the Company or on the part
of the Company to continue your employment with the Company. It is understood
and agreed to by you, as an Optionee under the Plan, that this Option Grant and
your participation in

 



--------------------------------------------------------------------------------



 



    the Plan does not alter the at-will nature of your relationship with the
Company (subject to the terms of the Employment Agreement). The at-will nature
of your relationship with the Company can only be altered by a writing signed by
both you and the President of the Company.   11)   Notices. Any notice required
or permitted under this Option Grant shall be deemed given when delivered
personally, or when deposited in a United States Post Office, postage prepaid,
addressed, as appropriate, to the Optionee either at the Optionee’s address
hereinbelow set forth or such other address as the Optionee may designate in
writing to the Company, and to the Company: Attention: Douglas B. Hansen (or his
designee), at the Company’s address or such other address as the Company may
designate in writing to the Optionee.   12)   Failure to Enforce Not a Waiver.
The failure of the Company to enforce at any time any provision of this Option
Grant shall in no way be construed to be a waiver of such provision or of any
other provision hereof.   13)   Existing Agreements. This Option Grant does not
supersede nor does it modify any existing agreements between the Optionee and
the Company.   14)   Governing Law. This Option Grant shall be governed by and
construed according to the laws of the State of Maryland without regard to its
principles of conflict of laws.   15)   Incorporation of Plan. The Plan is
hereby incorporated by reference and made a part hereof, and the Option and this
Option Grant are subject to all terms and conditions of the Plan.   16)  
Amendments. This Option Grant may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Option Grant on the day and
year first above written.

REDWOOD TRUST, INC.

         
By
       

       

  Douglas B. Hansen, President    

  One Belvedere, Suite #300    

  Mill Valley, California 94941    

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Option Grant and to all the terms and provisions of the Plan herein
incorporated by reference.

     
 
   
 
   
[employee name]
   
[employee address]
   

 